UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 22, 2010 NorthWestern Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-10499 (Commission File Number) 46-0172280 (IRS Employer Identification No.) 3010 W. 69th Street Sioux Falls, South Dakota (Address of principal executive offices) (Zip Code) (605) 978-2900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On September 22, 2010, NorthWestern Corporation d/b/a NorthWestern Energy (NYSE: NWE) (the “Company”) issued a press release announcing that it purchased a majority interest in the Battle Creek Natural Gas Field on the Sweetgrass Arch in Blaine County, Montana, from a private owner.The press release is filed as Exhibit 99.1 hereto and is incorporated herein by reference. The assets acquired consist of producing wells and a gathering system.The amount of net proven developed producing reserves purchased is estimated to be 7.6 billion cubic feet (“Bcf”); while annual net production attributable to the purchase is currently approximately 0.5Bcf. Pursuant to the transaction, the Company paid the seller $11.4 million for the assets.The Company funded the transaction by drawing on its revolving credit facility, which after the purchase has an availability of approximately $160 million. Item 9.01 Financial Statements and Exhibits. EXHIBIT NO. DESCRIPTION OF DOCUMENT 99.1* Press Release dated September 22, 2010 * filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTHWESTERN CORPORATION By: /s/ Timothy P. Olson Timothy P. Olson Corporate Secretary Date: September 23, 2010 Index to Exhibits EXHIBIT NO. DESCRIPTION OF DOCUMENT 99.1* Press Release dated September 22, 2010 * filed herewith
